DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Qiu (11,050,307).  Qiu discloses a wireless power system has a wireless power transmitting device such as a charging mat with a charging surface and a wireless power receiving device that receives wireless power from coils overlapped by the charging surface. The wireless power transmitting device receives load current and load voltage measurements from the wireless power receiving device and uses this information to produce one or more load lines. The load lines may form a family of load lines each associated with a different respective duty cycle used by inverter circuitry in the wireless power transmitting device in transmitting wireless power signals using the coils. The control circuitry can determine whether the wireless power receiving device has moved by comparing current and voltage information from the wireless power receiving device to the family of load lines and can take appropriate action such as measuring coil inductances for use in subsequent coil selection operations (See fig. 1 and col. 8 line 13 to col. 9 line 9).  However, none of cited prior arts of record, alone or in combination, discloses or suggests a vehicle control apparatus to be provided in a vehicle comprising a wireless charger configured to charge a mobile device placed on the wireless charger, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648